 



 

Exhibit 10.1

 

ARQULE, INC.

2014 EQUITY INCENTIVES PLAN

PERFORMANCE STOCK OPTION AGREEMENT

 

THIS PERFORMANCE STOCK OPTION AGREEMENT (the “Option Agreement”) is dated as of
April 5, 2017 (the “Grant Date”) by and between ArQule, Inc., a Delaware Company
(the “Company”), and ____________________ (the “Participant”). Capitalized terms
used herein and not otherwise defined shall have the meaning assigned to such
terms in the ArQule, Inc. 2014 Equity Incentives Plan (the “Plan”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to and under the Plan , the Company desires to grant to the
Participant, effective as of the date hereof, the Option (as defined below),
upon the terms and conditions set forth herein and in the Plan.

 

NOW THEREFORE, in consideration of the mutual promises made herein and the
mutual benefits to be derived therefrom, the parties agree as follows:

 

1.Grant.

 

According to and subject to the terms and conditions of this Option Agreement
and the Plan, which is incorporated herein by reference, the Company hereby
grants to the Participant the option (the “Option”) to purchase all or any part
of an aggregate of ___________ of Common Stock (the “Shares”) at the exercise
price of $________ per share (the “Exercise Price”). The Option will be treated
as a Nonqualified Stock Option. A copy of the Plan is publicly available and has
been filed with the SEC and will be furnished to the Participant upon the
Participant’s request.

 

2.Time-Based Vesting and Performance Conditions.

 

The Option may be exercised only to the extent it is vested. The Option shall
vest and become exercisable only as follows:

 

2.1.Time-Based Vesting Schedule. This Option shall vest and become exercisable,
subject to satisfaction of the Performance Vesting Conditions specified below,
in cumulative one-twelfth (1/12) increments beginning on April 5, 2017 and at
the end of each three-month period thereafter. (Time-Based Vesting Schedule” and
each such date, a “Time-Based Vesting Date”).

 

 

 

 

2.2.Performance Conditions. Notwithstanding the Time-Based Vesting Schedule
outlined above, unless one or more of the Performance Conditions established by
the Committee as set forth in its vote of even date herewith has been satisfied
(each, a “Performance-Vesting Condition”), no portion of this Option shall vest
or be exercisable. In the event that a Performance-Vesting Condition is met,
then the Option will be vested and exercisable (i) as to the percentage of
Shares underlying the Option as to which a Performance-Vesting Condition has
been achieved (such percentage being the “Performance-Earned Percentage”) and
(ii) to the extent the Time-Based Vesting Schedule has been satisfied on that
date. The balance, if any, of the Performance-Earned Percentage of the Option
will remain eligible to vest on each subsequent Time-Based Vesting Date. The
Performance-Vesting Conditions and related Performance-Earned Percentage are set
forth in the following table:

 

Performance Vesting Conditions Performance Earned Percentage Satisfaction of
Performance Vesting Condition No. 1 100%  of the underlying Shares Satisfaction
of Performance Vesting Condition No. 2 25% or 50% of the underlying Shares,
depending on the level of performance achieved Satisfaction of Performance
Vesting Condition No. 3 25% or 50% of the underlying Shares, depending on the
level of performance achieved

 

In no event will the Option vest and become exercisable as to more than 100% of
the underlying Shares.

 

3.Termination.

 

Any portion of the Option that is not vested on the Participant’s Termination
Date shall terminate on the Termination Date.

 

4.Cumulative Exercisability.

 

To the extent that the Option is vested and exercisable, the Participant has the
right to exercise the Option (to the extent not previously exercised), and such
right shall continue, until the expiration or earlier termination of the Option
as provided in this Option Agreement and the Plan.

 

5.Continuance of Employment/Service Required; No Employment/Service Commitment.

 

In no event shall the vested percentage of the Option increase after the
Participant’s Termination of Service.

 

The Option grant and the Participant’s participation in the Plan shall not
create a right to continued employment or service with the Company or any
Subsidiary nor shall it create a right to employment or be interpreted as
forming an employment or services contract with the Company or any Subsidiary
and shall not interfere with the ability of the Company or any Subsidiary, as
applicable, to terminate the Participant’s employment or service relationship
(if any) or affect the right of the Company or any Subsidiary to increase or
decrease the Participant’s other compensation. Notwithstanding the foregoing,
nothing in this Option Agreement shall adversely affect any contractual right(s)
of the Participant that exist between the Participant and Company or any
Subsidiary.

 

 

 

 

For purposes of this Option, “Termination of Service” means a cessation of the
employee-employer relationship between the employee and the Company or one of
its Subsidiaries for any reason, including, but not by way of limitation, a
termination by resignation, discharge, death, disability or the disaffiliation
of a Subsidiary, but excluding any such termination where there is a
simultaneous reemployment by the Company or one of its Subsidiaries. The
determination of whether a Termination of Service has occurred shall be made by
the Committee, in its sole discretion, in accordance with the terms of the Plan.

 

6.Method of Exercise of Option.

 

Any vested portion of the Option may be exercised by the Participant’s delivery
of a written or electronic notice of exercise (in a form acceptable to the
Company) to the Secretary of the Company (or its designee), setting forth the
number of Shares with respect to which the Option is to be exercised,
accompanied by full payment of the aggregate Exercise Price. Payment of the
Exercise Price may be made: (i) in cash or by check (or any combination
thereof); (ii) irrevocable instructions to a broker to deliver promptly to the
Company cash equal to the Exercise Price; (iii) by delivery (by either actual
delivery or attestation) of shares of Common Stock (valued at the date of
exercise at their Fair Market Value) owned by the Participant at the time of
exercise for a period of at least six months (or other time period, if any,
determined by the Committee) and otherwise acceptable to the Committee, (iv) by
directing the Company to withhold from the Shares to be issued upon exercise of
the Option (or portion thereof) being exercised a number of Shares having a Fair
Market Value not in excess of the aggregate Exercise Price of the Option (or
portion thereof) being exercised, (v) by such other methods as may be permitted
by the Committee in its sole discretion in accordance with the Plan; or (vi) by
a combination of the foregoing methods.

 

As soon as practicable after receipt of the Participant’s written notice of
exercise and full payment of the Exercise Price and any Tax-Related Items, the
Company shall deliver to the Participant Share certificates (which may be in
book entry form) representing the Shares underlying the exercised portion of the
Option.

 

7.Expiration Date of Option.

 

This Option will terminate as to any Shares covered hereby to the extent that it
has not vested and become exercisable on or before the third anniversary of the
date hereof. To the extent that one or more Performance Vesting Conditions has
been satisfied, this Option will expire, on the tenth (10th) anniversary of the
Grant Date (the “Expiration Date”), subject to earlier termination in accordance
with Section 8 hereof.

 

 

 

 

8.Post-Termination Exercise Period.

 

To the extent that prior to Termination of Service the Option has vested in
whole or in part in accordance with the terms hereof, the Option will terminate
on the date that is three (3) months after the Participant ceases to be an
employee of the Company or one of its Subsidiaries or twelve (12) months after
the Participant ceases to be an employee of the Company or one of its
Subsidiaries if such cessation of service is the result of the Participant’s
death or Disability). For these purposes, “Disability” means a permanent and
total disability within the meaning of Section 22(e)(3) of the Code.

 

9.Non-Transferability.

 

The Option may not be subject to sale, transfer, alienation, assignment, pledge,
encumbrance or charge, other than by will or by the laws of descent and
distribution and the Option may only be exercised by the Participant during his
or her lifetime.

 

10.Tax Withholding.

 

The Company’s obligation to issue or deliver Shares upon the exercise of the
Option shall be subject to the satisfaction of any applicable federal, state and
local tax withholding requirements. The Participant may satisfy any such
withholding obligation by any of the following means or by a combination of such
means: (a) tendering a cash payment; (b) authorizing the Company to withhold
Shares (other than unvested Shares) from the Shares otherwise issuable to the
Participant upon exercise of the Option; or (c) by delivering to the Company
already-owned and unencumbered shares of Common Stock. For purposes of this
Section 10, shares of Common Stock that are withheld or delivered to satisfy
applicable withholding taxes shall be valued at their Fair Market Value on the
date the withholding tax obligation arises, and in no event shall the aggregate
Fair Market Value of the shares of Common Stock withheld and/or delivered
pursuant to this Section 10 exceed the minimum amount of taxes required to be
withheld in connection with exercise of the Option.

 

11.Notice.

 

Any notice to be given under the terms of this Option Agreement shall be in
writing and addressed to the Company at its principal office to the attention of
the Secretary, and to the Participant at the address last reflected on the
Company’s payroll records, or at such other address as either party may
hereafter designate in writing to the other. Any such notice shall be delivered
in person or by recognized overnight express courier providing evidence of
delivery or via certified mail, receipt requested. Any such notice shall be
deemed given only when received and shall be deemed to have been received upon
actual receipt, two (2) business days after deposit with a recognized overnight
express courier with charges prepaid, or five (5) business days after mailed by
certified mail, postage prepaid.

 

 

 

 

12.Plan.

 

The Option and all rights of the Participant under this Option Agreement are
subject to the terms and conditions of the Plan, incorporated herein by
reference. The Participant agrees to be bound by the terms of the Plan and this
Option Agreement. The Participant acknowledges having read and understanding the
Plan and this Option Agreement. Unless otherwise expressly provided in other
sections of this Option Agreement, provisions of the Plan that confer
discretionary authority on the Committee do not and shall not be deemed to
create any rights in the Participant unless such rights are expressly set forth
herein or are otherwise in the sole discretion of the Administrator so conferred
by appropriate action of the Administrator under the Plan after the date hereof.

 

13.Entire Agreement.

 

This Option Agreement and Plan constitute the entire agreement and supersede all
prior understandings and agreements, written or oral, of the parties hereto with
respect to the subject matter hereof.

 

The Plan may be amended, suspended or terminated pursuant to Section 15 of the
Plan. This Option Agreement may only be amended in writing by the parties
hereto; provided that this Option Agreement may be amended by the Administrator
if the Administrator determines, in its sole discretion, that the amendment is
required or advisable in order for the Company, the Plan or this Option to
satisfy applicable law. In any such case the Administrator will act to avoid any
impact on Participant. In addition, the Company may unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Participant hereunder, but no such waiver shall operate as
or be construed to be a subsequent waiver of the same provision or a waiver of
any other provision hereof.

 

14.Effect of this Agreement.

 

Subject to the Company’s right to terminate the Option pursuant to Section__ of
the Plan, this Option Agreement shall be assumed by, be binding upon and inure
to the benefit of any successor or successors to the Company.

 

15.Counterparts.

 

This Option Agreement may be executed simultaneously in any number of
counterparts, including through electronic transmission, each of which
counterparts shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

16.Section Headings.

 

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

 

 

 

 

17.Governing Law; Venue.

 

This Option Agreement shall be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Massachusetts without regard to
conflict of law principles.

 

18.Electronic Delivery and Acceptance.

 

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.

 

19.Severability.

 

The provisions of this Option Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Option Amendment as of the date set forth above.

 

ARQULE, INC.   EXECUTIVE           By:     By:             Name:     Name:      
      Date:     Date:  

 

 

